DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 29, lines 4-6, “receive data indicative of a device in a surgical suite from an RFID tag by way of the RFID scanner, wherein the surgical instrument is spaced apart from the device in the surgical suite;” was replaced by - - receive data indicative of a device in an operating room from an RFID tag by way of the RFID scanner, wherein the surgical instrument is spaced apart from the device in the operating room;
The amended claim 29  is similar amended claim 20 which was approved by the applicant on 5/24/2022.
Claims 1-5, 20-36 are allowed.
Claims 1, 20 remain allowed and the reasons for allowance remained the same as they were indicated on 5/24/2020.
Further, new claim 29 which has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including wherein a control circuit is configured to: receive data indicative of a device in an operating room from an RFID tag by way of an RFID scanner, wherein a surgical instrument is spaced apart from the device in the operating room; identify a communication protocol for use between the device and the surgical instrument based on the data; and utilize the communication protocol in communicating between the surgical instrument and the device.
Claim 36 which has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including wherein a control circuit is configured to: receive data from a RFID tag by way of a RFID scanner, the data indicative of a device mechanically coupleable to a surgical instrument: identify a communication protocol for use between the device and the surgical instrument based on the data; and utilize the communication protocol in communicating between the device and the surgical instrument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771